Citation Nr: 0606742	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder. 

2.  Entitlement to service connection for a left ankle 
disorder. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for a right hip 
disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to May 
1979. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In January 2005 the Board remanded the 
case to the RO for additional development.  That development 
has been accomplished and the case is once again before the 
Board for review.

The veteran testified at a video conference hearing before 
the undersigned acting Veterans Law Judge in October 2004.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  Service connection has been established for right and 
left knee disabilities.

3.  The medical evidence shows that the veteran does not have 
right ankle disorder.

4.  The medical evidence shows that the veteran does not have 
left ankle disorder..  

5.  The medical evidence shows that the veteran's back 
disorder is unrelated to both service and his service-
connected knee disorders.

6.  The medical evidence shows that the veteran's right hip 
disorder is unrelated to both service and his service-
connected knee disorders.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service, nor is such a disorder proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

2.  A left ankle disorder was not incurred in or aggravated 
by service, nor is such a disorder proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

3.  A back disorder was not incurred in or aggravated by 
service, nor is such a disorder proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).

4.  A right hip disorder was not incurred in or aggravated by 
service, nor is such a disorder proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disorders 
involving his ankles, right hip, and back.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in April 2000, May 2002, and February 2003; a statement of 
the case (SOC) issued in February 2004; a supplemental 
statement of the case (SSOC) issued in December 2005; as well 
as letters by the RO dated in September 2001 and July 2002 
and a letter by the Appeals Management Center (AMC) dated in 
February 2005.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the 
letters by the RO and the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and this matter was readjudicated after this 
notice was provided.  In other words, the essential fairness 
of the adjudication process has not been affected by the 
error as to the timing of the notification letters.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  Pursuant to the Board's remand, the RO 
also obtained a medical opinion to determine whether he 
suffered from disorders of his ankles, right hip and back as 
a result of service or his service-connected knee 
disabilities.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Merits of the Claims

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases, including arthritis, that were manifested 
to a degree of 10 percent or more within one year from the 
date of separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Right and Left Ankle Disorders

The record shows that the veteran injured his right knee 
while on active duty.  As a result, an August 1981 rating 
decision granted service connection for residuals of a right 
knee injury.  Thereafter, a December 1997 rating decision 
granted service connection for a left knee disability as 
secondary to his service-connected residuals of a right knee 
injury. 

The veteran is now seeking service connection for right and 
left ankle disorders.  He claims that he fractured his right 
ankle while stationed at Fort Bliss, Texas.  He also claims 
that he developed pain in both ankles as a result of an 
altered gait caused by his service-connected knee 
disabilities.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims.

The veteran's service medical records make no reference to a 
fractured right ankle.  An April 1979 separation examination 
report notes the veteran's history of a severe right ankle 
sprain in 1977, with persistently loose ligaments.  However, 
there are no treatment records documenting this injury.  In 
any event, a clinical evaluation performed during his 
separation examination was negative concerning both ankles.  
In a Report of Medical History, the veteran also checked the 
box for NO when asked about "Swollen or painful joints" or  
"Broken bones."  Thus, it does not appear that the veteran 
suffered from a chronic right ankle disorder while on active 
duty.  The service medical records also make no reference to 
left ankle problems. 

In a September 2002 letter, a VA physician indicated that he 
had been treating the veteran since March 1999 for various 
medical problems, including chronic pain syndrome.  The 
physician noted, "It is possible that his chronic back, hip, 
knee and ankle pain are related to his service-connected 
right knee injury and changes in body mechanics related to 
this injury."  However, the physician did not list a 
specific diagnosis underlying the veteran's ankle pain.  
There is also no evidence that the physician reviewed the 
veteran's claims file.

The veteran was afforded a VA orthopedic examination in 
January 2003 by a physician's assistant.  At that time, the 
veteran reported chronic right ankle pain since a twisting 
injury in service.  He also indicated that his left ankle 
asymptomatic.  A physical examination of the right ankle 
revealed mild tenderness laterally and mild ligamentous 
weakness on eversion maneuvering.  Range-of-motion testing 
revealed zero degrees of dorsiflexion and 30 degrees of 
plantar flexion, with no eversion or inversion instability.  
The diagnosis was chronic ligamentous strain of the right 
ankle.   The examiner also indicated that he found no solid 
scientific evidence to show that the veteran's ankle disorder 
was related to his service-connected knee disability.  

Pursuant to the Board's remand, the veteran's ankles were 
examined by VA in April 2005 by a medical doctor.  The 
examiner indicated in his report that he had reviewed the 
veteran's claim file.  During the interview, the veteran 
reported that he sprained his right ankle in service and was 
treated with a soft wrap for two weeks.  However, he denied 
any injury to his left ankle.  He explained that 
approximately two years after his knee injury in 1987, he 
began to notice an aching pain in both ankles.  He also 
indicated that his bilateral ankle pain spontaneously 
worsened approximately five years after service.  However, a 
physical examination of the ankles revealed no abnormalities.  
X-rays revealed that both ankles were normal, with no 
fractures, osteoarthritis, osteoporosis, or bony deficits, 
and no calcified intra-articular loose bodies.  The diagnoses 
included normal right and left ankles.  The examiner 
commented that the veteran's complaints of bilateral ankle 
pain were not consistent with the physical examination. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for right and left ankle disorders.  
It appears from the April 2005 VA examination report that the 
veteran does not currently suffer from right or left ankle 
disorders, as no objective findings were shown on clinical 
evaluation, including an X-ray examination.  Under the 
diagnoses section, the examiner noted that both ankles were 
normal.  Although the January 2003 VA examination report 
lists a diagnosis of chronic ligamentous strain of the right 
ankle, this diagnosis appears to reflect the veteran's 
history of a right ankle strain in service as opposed to a 
current disability.  The Board also places greater probative 
value on the April 2005 VA examination report, as this 
examination was performed by a medical doctor while the 
January 2003 VA examination was performed by a physician's 
assistant.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases).

In short, the medical evidence shows that the veteran does 
not have a current disability involving either ankle.  In 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), the Court held that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  In 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the 
Court also held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Since there is no evidence that 
the veteran currently has a right or left ankle disorder, the 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

The Board has considered the veteran's own lay statements in 
support of his claim, including testimony presented at a 
Board hearing held in October 2004.  However, the Board 
emphasizes that the veteran is not competent to attribute his 
complaints of bilateral ankle pain to an identifiable 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494-95 (laypersons are not 
competent to render medical opinions).  Therefore, his lay 
statements have no probative value in this regard.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for right and left ankle disorders.  Hence, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A § 5107(b).  Accordingly, the appeal is denied.

B.  Back and Right Hip Disorders

The veteran testified at his hearing that he injured his back 
and right hip at the same time he injured his right knee in 
service.  He also claims that his back and right hip 
disorders are secondary to his service-connected knee 
disabilities.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for back and right 
hip disorders.  

The veteran's service medical records show that he was seen 
in April 1978 for a two to three week history of low back 
pain, which was made intolerable by lifting heavy objects.  
Objectively, point tenderness was present over the lower left 
side of the back, with no bruising or swelling.  The 
diagnostic assessment was possible muscle strain.  This 
condition apparently resolved, as the remainder of the 
service medical records make no additional reference to low 
back pain.  Of particular relevance, the April 1979 
separation examination report shows that the veteran's spine 
was normal on clinical evaluation.  The veteran also checked 
the box for NO when asked about "Recurrent back pain."  
Thus, no chronic back disability was shown to have been 
present in service.  The veteran's service medical records 
also make no reference to right hip problems. 

VA outpatient treatment records were reviewed, several of 
which pertain to the veteran's back and right hip.  A 
February 1990 radiology report shows slight disc space 
narrowing at L5-S1.  An April 1999 record notes the veteran's 
past medical history of "Right hip pain probably due to 
arthritis."  However, no radiographs were associated with 
this report to confirm the presence of arthritis.  
Radiographs performed in May 2001 revealed no evidence of 
significant degenerative changes associated with the right 
hip.  An MRI of the lumbar spine revealed mild degenerative 
disc disease at L4-L5 and L5-S1, mild right foraminal 
stenosis at L5-S1, with thickening of the nerve root.  In 
August 2002, the veteran underwent a sacroiliac joint fusion, 
which involved the insertion of two screws and taking a bone 
graft from the right iliac crest.  However, none of these 
records includes a medical opinion concerning the etiology or 
date of onset of the veteran's back and right hip disorders.  

In a September 2002 letter, the veteran's VA treating 
physician provided the following opinion: "It is possible 
that his chronic back, hip, knee and ankle pain are related 
to his service-connected right knee injury and changes in 
body mechanics related to this injury."  

At his January 2003 VA examination, the veteran reported that 
he first injured his back during a road march in service.  
Following a physical examination, the diagnoses included 
right hip pain as secondary to iliac crest bone harvesting, 
and chronic low back pain with right sacroiliac joint fusion.  
Based on a review of the claims file, the examiner commented 
that he saw no solid scientific evidence to show that the 
veteran's right hip and low back disorders were related to 
his service-connected knee disabilities. 

A February 2004 VA outpatient treatment record notes the 
veteran's history of low back pain since 1979, but that his 
current pain had been present for the past 10 years.  The 
clinician indicted that the veteran was a vague historian and 
that there was a question of secondary gain.  It was also 
noted that the veteran's pain appeared to be related to 
deconditioning, was myofascial in nature, and possibly due to 
muscle spasm. 

When examined by VA in April 2005, the veteran denied any low 
back injury in service but indicated that he developed low 
back pain sometime after 1978 when he sprained his right 
ankle.  He then explained that his low back pain 
spontaneously worsened approximately five years after 
service, which he attributed to favoring his right leg.  X-
rays of the right hip and lumbar spine was normal except for 
two screws crossing the right sacroiliac joint.  Following a 
physical examination and a review of the claims file, the 
examiner provided the following opinion:

[The veteran's] present complaints regarding his 
lumbar spine and lower extremities are not 
consistent with any injuries that he described 
could have occurred during the course of his 
military service.  The x-rays and the MRIs of the 
lumbar spine have shown no abnormalities other than 
some possible mild degenerative changes of the two 
lower segments of the lumbar spine.  His present 
plain x-ray of the lumbar spine revealed no 
abnormalities of the lumbar spine and his physical 
examination reveals no abnormalities of the lumbar 
spine.  The sacroiliac fusion could not be expected 
to be attended with his present complaints.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for back and 
right hip disorders on both a primary and secondary basis.  
The record shows that the veteran was treated for back pain 
on one occasion in service.  This problem resolved, however, 
with no evidence of a chronic back disorder in service or 
during the one-year presumptive period.  The evidence also 
shows that the veteran first began experiencing problems with 
his back and right hip many years after service. 

The only medical evidence in support of the veteran's claim 
is the September 2002 opinion by a VA physician which states, 
"It is possible that his chronic back, hip, knee and ankle 
pain are related to his service-connected right knee injury 
and changes in body mechanics related to this injury." 
(emphasis added).  The problem with this opinion is twofold.  
First, the phrase "it is possible" constitutes mere 
speculation as to the etiology of the veteran's back and hip 
pain.  The law provides that service connection may not be 
based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  

The second problem with this opinion is that no evidence 
indicates that the physician reviewed the veteran's claims 
file.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the 
Court rejected a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran).  In 
light of this case law, the VA physician's September 2002 
opinion is of little probative value.

In contrast, the VA examiner who examined the veteran in 
January 2003 indicated that there was no solid scientific 
evidence to show that the veteran's right hip and low back 
disorders were related to his service-connected knee 
disabilities.  In addition, another VA examiner in April 2005 
opined that the veteran's current complaints regarding his 
lumbar spine and lower extremities were not consistent with 
any injuries that he described could have occurred during the 
course of his military service.  The examiner also declined 
to relate either back or right hip disorder to his service-
connected knee disorders.  The Board places greater probative 
value on these opinions, as they were based on a review of 
the claims file and supported by sound rationale.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiners reviewed the 
veteran's claims file, including the medical evidence in 
support of his claim, before rendering their opinions. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for back and right hip disorders.  Thus, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  Despite the veteran's 
statements that his back and right hip disorders are related 
to either service or to his service-connected knee 
disabilities, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claim. See Grottveit and Espiritu, both supra.  Accordingly, 
the appeal is denied.


ORDER


Service connection for a right ankle disorder is denied. 

Service connection for a left ankle disorder is denied. 

Service connection for a back disorder is denied. 

Service connection for a right hip disorder is denied. 




____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


